Citation Nr: 9920394	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to initial rating in excess of 20 percent for low 
back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel









INTRODUCTION

The appellant had active military service from August 1992 to 
February 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant has raised a claim for entitlement to 
Montgomery G.I. Bill (Chapter 30) education benefits.  As 
this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  

In May 1999, the RO, in pertinent part, granted service 
connection for herpes simplex virus and hemorrhoids, 
assigning each a noncompensable evaluation.  

The Board also notes that, in the May 1999 rating decision, 
the RO granted, in pertinent part, service connection for 
thoracic back pain.  The RO evaluated the appellant's 
thoracic pain based on limitation of motion, and concluded 
that it must be rated together with the appellant's low back 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  The 
appellant's 20 percent rating was continued.  Limitation of 
motion of the thoracic spine is a disability separate from 
limitation of motion in the lumbosacral spine; they refer to 
different sections of the spine and should therefore be 
evaluated separately.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  As the issue of an increased evaluation for thoracic 
back pain under 38 C.F.R. 4.71a, Diagnostic Code 5291 (1998) 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence shows that the appellant's low 
back disability is not more than moderately disabling, and is 
not productive of severe lumbosacral strain, severe 
limitation of motion, or severe intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for low back strain have not been met.  38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records indicate treatment 
for chronic back pain.  

In March 1997 the appellant filed a claim of service 
connection for low back pain.  

In May 1997 the appellant underwent a VA examination with 
complaints of low back pain with strenuous activity, night 
pain, morning stiffness, and occasional radicular pain to the 
back of the thigh.  The appellant reported no flare-ups, no 
weakness, no incoordination, and no fatigue.  

On examination, the appellant walked normally without 
difficulty.  No evidence of atrophy was found and the 
appellant was able to heel and toe walk.  There was no step 
off or scoliosis noted and straight leg raises were negative.  
Flexion was to 45 degrees, extension was to 20 degrees, 
lateral bending was 40 degrees bilaterally, and rotation was 
30 degrees bilaterally.  There was pain with the extremes of 
flexion and extension.  The appellant demonstrated 5/5 
strength in all muscle groups including both lower 
extremities.  X-rays were negative for degenerative joint 
disease.  The appellant was diagnosed with mechanical low 
back pain.  

In June 1997 the appellant was seen at Bare Necessities 
Chiropractic with complaints of middle and lower back pain.  
The appellant received treatment at this facility through 
August 1997.  

In September 1997 the RO granted service connection for low 
back strain, assigning a disability rating of 10 percent.  
The appellant filed a timely notice of disagreement (NOD) 
with this decision.  

In February 1998 the appellant was seen at the Tucson VA 
Medical Center (VAMC), in pertinent part, for back pain.  On 
examination, back alignment was found to be "OK".  There 
was pain on extension of the back.  Neurological examination 
was normal.  There was mild tenderness in the paravertebral 
musculature.  The appellant was diagnosed, in pertinent part, 
with a lumbar sprain.  

In May 1998 the appellant underwent another VA examination.  
The appellant reported injuring his lower back in 1993 while 
in the service.  The appellant stated that he had been 
experiencing increasing problems with his back since 
discharge, but that he was still employed and able to work as 
a dialysis technician.  The appellant reported difficulty 
with pain, particularly when getting up in the morning and 
when trying to sleep at night.  He also reported increased 
pain with activity and noted that the pain was considerably 
interfering with his sex life.  He reported some pain down 
the leg, but not below the knee.  

The appellant reported taking Motrin and performing home 
exercises.  He stated that he had tried some conservative 
physical therapy but not within the previous month.  He also 
reported trying chiropractic therapy, electrical stimulation, 
and a lumbosacral corset with no success.  He stated that he 
walked a few miles a few times per week.  On examination, 
there was approximately 45 degrees flexion, 25 degrees 
extension, 30 degree rotation bilaterally, and lateral 
bending to approximately 30 degrees.  Range of motion was 
guarded secondary to pain.  Straight leg raises were 
negative, although back pain was noted during this testing.  

The appellant reported loss of sensation; however, the 
examining physician concluded that it was not in any 
particular dermatomal distribution.  Motor examination was 5 
out of 5; however, it was very guarded and very non-sustained 
due to his pain.  The appellant could perform strength tests 
normally for only isolated periods.  Range of motion in the 
lower extremities was normal.  The appellant had downgoing 
toes on Babinski and normal symmetric reflexes.  There were 
no long track signs or clonus.  

X-rays of the lumbosacral spine revealed a segmented S1 
vertebral body, with an otherwise normal lumbosacral spine.  
The examining physician noted that a segmented S1 vertebral 
body can be a normal finding.  The appellant was diagnosed 
with mechanical low back pain.  

The examining physician noted a history of some scoliosis in 
the appellant's old file, and therefore ordered x-rays of the 
thoracic spine.  X-rays of the thoracic spine revealed mild, 
diffuse osteopenia with multilevel disc space narrowing and 
mild anterior osteophyte formation.  It was concluded that 
there was no acute abnormality.  

In July 1998 the appellant returned to the Tucson VAMC.  It 
was noted that the appellant had not responded to physical 
therapy because he was unable to complete the sessions due to 
work conflicts.  Intermittent pain and spasms were reported 
without radicular symptoms.  

Limitation on bending forward was noted.  Motion in the lower 
extremities was within normal limits.  There was some 
tenderness in the right parasacral area; however, it was 
noted that the appellant remained functionally independent.  

The appellant continued to report low back pain.  On follow-
up in December 1998 at the Tucson VAMC, the appellant 
reported that his pain was not responding to conservative 
treatment.  The appellant reported paresthesias in both hands 
and tightness in his chest.  He also reported low back pain 
radiating in to his right lower extremity.  It was noted that 
the appellant was functionally independent.  The appellant 
was diagnosed with scoliosis in the thoracic spine, thoracic 
pain, low back pain radiating to the right lower extremity, 
and chest tightness.  Magnetic resonance imaging (MRI) scans 
were ordered.  

Following this examination, a MRI scan of the cervical spine 
was negative.  A MRI scan of the lumbar spine revealed 
minimal degeneration of the L3-4 intervertebral disc; the 
study was otherwise negative.  A MRI scan of the thoracic 
spine showed only mild osteophytic ridging at the T6-7 level.  

The appellant returned to Tucson VAMC with continued 
complaints of back pain in January 1999.  Nonetheless, it was 
noted that the appellant remained functionally independent 
and was accomplishing his short-term goals.  The appellant 
was diagnosed with muscle spasm and minimal degenerative 
joint disease, T6-7 and  L4-5.  The appellant was encouraged 
to continue his exercises and other treatment.  

In March 1999, the RO concluded that there had been clear and 
unmistakable error in the September 1997 rating decision in 
assigning a 10 percent evaluation for the appellant's low 
back strain.  A 20 percent evaluation based on moderate 
limitation of motion of the lumbosacral spine was assigned, 
effective February 19, 1997.  




Criteria

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §4.2 
(1998).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  


The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief, and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  



The medical evidence in this case does not support a rating 
in excess of 20 percent for low back strain.  In the present 
case, the appellant's low back strain is currently evaluated 
as 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).  Under Diagnostic Code 
5295, the 20 percent evaluation contemplates lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  The next 
higher evaluation (40 percent) requires severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  

The medical evidence does not show severe lumbosacral strain.  
A MRI scan of the lumbar spine revealed only minimal 
degeneration at L3-4.  There is no available medical evidence 
showing listing of the whole spine to the opposite side.  The 
appellant was able to forward flex to 45 degrees, and lateral 
bending was to 30 degrees at the May 1998 VA examination.  
Progress notes from Tucson VAMC have consistently referred to 
the appellant as functionally independent.  At the May 1997 
VA examination, no atrophy or scoliosis was noted.  This is 
persuasive evidence demonstrating that the appellant's low 
back strain does not warrant a rating in excess of 20 
percent.  38 C.F.R. 4.71a, Diagnostic Code 5295 (1998).  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  The appellant has 
complained of essentially constant low back pain.  At the May 
1998 examination, pain was noted as a factor in the 
appellant's limitation of motion and during examination of 
motor functioning.  However, in general, the appellant was 
described as being in no acute distress.  Progress notes from 
Tucson VAMC have consistently described the appellant as 
functionally independent.  No atrophy, incoordination, 
swelling, deformity, or fatigue has been noted in the 
appellant's medical records.  



The appellant also reported walking a few miles a few times 
per week.  While the record indicates that the appellant has 
continued to complain of pain in spite of conservative 
treatment, progress notes from Tucson VAMC indicate that he 
has not been fully compliant with such treatment.  It was 
noted that the appellant had been unable to finish physical 
therapy as ordered due to conflicts with work.  Thus, the 
Board finds that the evidentiary basis does not demonstrate 
additional disability of the appellant's low back, in excess 
of the current 20 percent evaluation upon which to predicate 
a grant of a higher rating based on functional loss due to 
pain, incoordination, weakness, excess fatigability, etc., 
under the criteria of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  

The Board additionally notes that the appellant can not be 
rated separately under Diagnostic Codes 5292 and 5293 because 
these codes contemplate limitation of motion.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5292 and 5293 (1998); VAOPGCPREC 36-
97.  Diagnostic Code 5295 also contemplates limitation of 
motion.  The appellant is currently evaluated as 20 percent 
disabled based on moderate limitation of motion of the lumbar 
spine under Diagnostic Code 5295.  

Therefore, to rate the appellant's impairment separately 
under either Diagnostic Codes 5292 and 5293 would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses and would violate 
the prohibition against pyramiding.  38 C.F.R. § 4.14 (1998); 
see VAOPGCPREC 36-97.  

In addition the Board notes that the appellant has not shown 
residuals of a fractured vertebra or ankylosis to warrant a 
higher evaluation under other Diagnostic Codes.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, and 
5289 (1998).  






The Board has also considered whether a rating in excess of 
20 percent based on an extra-schedular basis is warranted.  
In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
appellant's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  

In this case, the appellant has not contended that his 
condition has markedly interfered with his employment.  At 
the May 1998 VA examination the appellant reported that he 
was still employed and able to work as a dialysis technician.  
Records from Tucson VAMC indicate that the appellant was 
continuing to work.  In fact, it was noted that the appellant 
was unable to complete physical therapy because of a conflict 
with his job.  In addition, there is no evidence of the 
appellant requiring frequent hospitalization for his 
condition.  Therefore, the evidence does not indicate that 
the appellant's case warrants an increased evaluation on an 
extra-schedular basis.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his low back 
pain on the occasion of the grant of service connection by 
the RO in September 1997, rather than an increased rating 
claim where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that staged ratings are not 
appropriate.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the appellant's claim for a rating in excess of 20 
percent for his service-connected low back strain.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
low back strain is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

